ADVISORY ACTION
This Office action is responsive to Applicant’s remarks submitted February 25, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-7, and 10-23 are currently pending (claims 12-23 are withdrawn from consideration.

Response to Arguments
Applicant provides comment regarding the Examiner-initiated interview held December 10, 2021, stating Applicant’s email response received December 17, 2021 was not taken into consideration in the Final Office Action (Remarks, p. 2). The Examiner respectfully notes the Final Office action was mailed December 15, 2021, two days prior to the reception of Applicant’s email response. The Examiner has attached the said email response with this Advisory Action in order to clarify the record.
The Examiner respectfully notes that the example cited in Applicant’s email response (“ARFCN values”) confirms the Examiner’s interpretation set forth in the interview (see the Interview Summary mailed December 15, 2021), as well as set forth in the Examiner’s Answer mailed April 16, 2021 (note pp. 6-7). The Examiner also notes dependent claim 6 is directed to this more specific example (see the modification set forth in the final Office action at page 7; see also the rationale provided in the Examiner’s Answer, pp. 8-10, regarding the relevancy of Choi to the claimed invention).

	Applicant argues the prior art of record fails to teach “the frequency information 
comprising a frequency location at which a synchronization signal associated with the secondary network node is transmitted and a reference location whereby a reference signal associated with the 
	Applicant argues Qin is not related to dual-connectivity and therefore “cannot disclose obtaining measurement results based on configurations of the master network node and the secondary network node, the measurement results associated with serving frequencies configured by the master network node and the secondary network node” (Remarks, p. 5). In response, the Examiner respectfully notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wu is directed to dual connectivity scenarios wherein measurement results are transmitted with information of the measurement result, such that correspondence of the result and secondary BS can be ascertained; further, the type of information for correspondence is “not limited” ([0038]). Both Qin and Marinier teach functionalities for indication, which are applicable and advantageous to the system of Wu.
	Applicant’s arguments are therefore are not persuasive.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476